Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 08 September 2022 has been entered.  Claims 21-22, 25-29, 31-32 and 34-38 have been amended.  Claims 21-40 are pending, of which claims, of which claim 21, claim 27 and claim 34 are in independent form.  
Response to Argument
3.	a.	The Office will maintain the double rejection between the instant application and the patent 10,705,805.  The Office suggested applicants to file an eTD between the instant application and the patent 10,705,805.
	b.	Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. 
Status of Claims
4.	Claims 21-40 are pending, of which claims, of which claim 21, 27 and 34 are in independent form.
The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Allowable Subject Matter
6.	The Office suggested applicants to add limitations from step 836 of fig. 8 (para [0085] from specification) into independent claims 21, 27 and 34 “wherein in response to a determination that a development phase is complete, initiate testing and deployment”.  This amendment will place the application in condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21-40 are rejected under 35 U.S.C. 103 as being obvious over Gilbert US 20070016650 (hereinafter Gilbert) further in view Jann US 20170331915 (hereinafter Jann).
Claim 21 is rejected, Gilbert teaches a system, comprising: 
one or more processors (Gilbert, component 10 – SERVER and component 26A -  Client); and 
a memory storing instructions that, when executed on or across the one or more processors, cause the one or more processors to implement an authoring service to(Gilbert, US 20070016650, paragraph [0036], One embodiment of the invention relates to an online teaching and authoring system that allows authors to collaborate as they develop content. In one embodiment, the learning content learning management system (LCMS), herein referred to as "the system," includes a server that stores content from multiple authors and includes a synchronization module that detects changes in content items developed by authors. If a change in content items is detected, the system sends a message to other authors notifying them of the changed content.  Fig. 1 and paragraph [0069-0071], component 25A - Authoring Module.): 
provide an authoring interface configured to display respective representations of one or more user interface layouts via a connection to a client (Gilbert, fig. 1 and paragraph [0069-0070], Each authoring module 25 preferably includes a user interface module 27 and a messaging module 29. In the illustrated embodiment, the client 26A comprises an authoring module 25A that includes a user interface module 27A and a messaging module 29A.  Paragraph [0071-0072], For example, suppose an Author A using client 26A "checks-out" and begins working on a particular content item or course material (e.g., a chapter of a course) from the server 12. The checked-out content item is a portion of a larger group of content items ("content") stored in the content database 14. At a granular level, the content comprises a plurality of objects having a hierarchical structure. The user interface module 27A is configured to update the client's display to show the object hierarchy of the content with a visual indication of the checked-out content item.  Paragraph [0071], the authoring module 25) ; 
detect that the connection has been disconnected and reconnected(Gilbert, fig. 16, component 224 – User disconnects from server, component 226 – User reconnects to server and paragraph [0104].  Paragraph [0014], The method further comprises checking out a content object from the storage, disconnecting the client computer from the storage after checking out the content object, modifying the content object on the client computer while the client computer is disconnected from the storage, and reconnecting the client computer to the storage after modifying the content object.); 
in response to the connection being reconnected, determine whether a client-side version of the particular user interface layout at the client is unsynchronized with the updated repository version of the particular user interface layout (Gilbert, fig. 16, component 224 – User disconnects from server, component 226 – User reconnects to server and paragraph [0104], In a step 227, the server synchronizes with the client 26. In one embodiment, this step entails the server 12 running a diff procedure to determine the differences between the server's version of the content object and the version on the client 26. In such a case, synchronization involves transmitting the out-of-sync portions of the content object from the client 26 to the server 12. In another embodiment, the server 12 requests the content object in its entirety from the client 26 without running a diff procedure. The user may also check-in the object after step 226.  Paragraph [0014], The method further comprises checking out a content object from the storage, disconnecting the client computer from the storage after checking out the content object, modifying the content object on the client computer while the client computer is disconnected from the storage, and reconnecting the client computer to the storage after modifying the content object.  
Gilbert, Fig. 2 and paragraph [0081], Synchronization of content between a client 26 and server 12 can be performed automatically in certain cases. FIG. 2 is a flow chart describing a process in which an author logs into the server 12 from a client 26, in a step 30. In a step 32, the author "opens" (i.e., indicates intent to access for viewing) a specific project for the first time on that particular client. At this stage, the author has not checked-out the project, but has merely requested to download its hierarchical outline for viewing. As used herein, a project describes educational content containing a plurality of different objects. The project may include one or more lessons (or courses) within a course curriculum, or may refer to the entire curriculum.  In a step 34, the server 12 automatically synchronizes all of the content within that particular project onto the client 26.  Gilbert, Fig. 3, component 44, Server automatically synchronizes object and all of its child objects to client.  Fig. 3 and paragraph [0082], FIG. 3 is a flow chart describing a process in which the server 12 automatically synchronizes an object and its "child objects"...  If the versions of the object and all child objects on the client 26 are not current with respect to those on the server 12, the object and all of its child objects are automatically synchronized with the server 12. Gilbert, Fig. 16 and paragraph [0104].); and 
based on a determination that the client-side version of the particular user interface layout is unsynchronized with the updated repository version of the particular user interface layout (Gilbert, fig. 16, component 224 – User disconnects from server, component 226 – User reconnects to server and paragraph [0104], In a step 227, the server synchronizes with the client 26. In one embodiment, this step entails the server 12 running a diff procedure to determine the differences between the server's version of the content object and the version on the client 26. In such a case, synchronization involves transmitting the out-of-sync portions of the content object from the client 26 to the server 12. In another embodiment, the server 12 requests the content object in its entirety from the client 26 without running a diff procedure. The user may also check-in the object after step 226.  
Gilbert, Fig. 2, component 34 – Server synchronizes all content within project onto client.  Gilbert, Fig. 2 and paragraph [0081], Synchronization of content between a client 26 and server 12 can be performed automatically in certain cases. FIG. 2 is a flow chart describing a process in which an author logs into the server 12 from a client 26, in a step 30. In a step 32, the author "opens" (i.e., indicates intent to access for viewing) a specific project for the first time on that particular client. At this stage, the author has not checked-out the project, but has merely requested to download its hierarchical outline for viewing. As used herein, a project describes educational content containing a plurality of different objects. The project may include one or more lessons (or courses) within a course curriculum, or may refer to the entire curriculum.  In a step 34, the server 12 automatically synchronizes all of the content within that particular project onto the client 26.  Gilbert, Fig. 3, component 44, Server automatically synchronizes object and all of its child objects to client.  Fig. 3 and paragraph [0082], FIG. 3 is a flow chart describing a process in which the server 12 automatically synchronizes an object and its "child objects"...  If the versions of the object and all child objects on the client 26 are not current with respect to those on the server 12, the object and all of its child objects are automatically synchronized with the server 12.  Gilbert, Fig. 16 and paragraph [0104].): 
send a notification to the client indicating that the client-side version of the particular user interface layout at the client is unsynchronized with the updated repository version of the particular user interface layout, and synchronize the client-side version of the particular user interface layout with the updated repository version of the particular user interface layout (Gilbert, paragraph [0036], One embodiment of the invention relates to an online teaching and authoring system that allows authors to collaborate as they develop content. In one embodiment, the learning content learning management system (LCMS), herein referred to as "the system," includes a server that stores content from multiple authors and includes a synchronization module that detects changes in content items developed by authors. If a change in content items is detected, the system sends a message to other authors notifying them of the changed content.  Paragraph [0094], FIG. 10 is a flow chart of a process in which an author updates a "reference" in a given course material. The illustrated process begins in a step 120, in which an author logs into the server 12 from a client 26. In a step 122, the author checks out Course A that includes a reference to Content Module A (Module A, as illustrated) from a different project. In a step 124, a new version of Content Module A is checked into the server 12 by someone else. In a step 126, the server sends the author (as well as all other users working on the project) a notification of the new version of Content Module A. In some embodiments, the Content Module A is rendered with an out-of-sync indication within a hierarchical project or course outline on the author's client display. The author can perform an " update-reference" function on Content Module A, illustrated as step 128. In a step 130, the server 12 transmits a read-only copy of the new version of Content Module A to the author's client 26.  Fig. 7 and paragraph [0089], In a step 88, the server 12 sends the author an indication of the course object's child objects and synchronizes them with the client 26. Thus, by synchronizing with the new course object, the author has also synchronized with the course object's child objects.  Fig. 16 and paragraph [0104-0105].  Paragraph [0106-0108], FIGS. 18-24 are screenshots of a client display according to one embodiment of an authoring module 25 (FIG. 1) of the invention. These screenshots show the display for a User 2. The screenshot of FIG. 18 shows that a User 1 has added new content under "New Course 7." The screen preferably includes a visual indication that User 1 has added the new content. For example, an exclamation point can be superimposed on the text "New Course 7," such as at 237, to indicate that the course has been updated by another user. The exclamation point is a visual indication activated by the client's user interface module 27 (FIG. 1) in response to an event message received by the messaging module 29 from the server 12.  
Gilbert, Fig. 2 and paragraph [0081], Synchronization of content between a client 26 and server 12 can be performed automatically in certain cases. FIG. 2 is a flow chart describing a process in which an author logs into the server 12 from a client 26, in a step 30. In a step 32, the author "opens" (i.e., indicates intent to access for viewing) a specific project for the first time on that particular client. At this stage, the author has not checked-out the project, but has merely requested to download its hierarchical outline for viewing. As used herein, a project describes educational content containing a plurality of different objects. The project may include one or more lessons (or courses) within a course curriculum, or may refer to the entire curriculum.  In a step 34, the server 12 automatically synchronizes all of the content within that particular project onto the client 26.  Gilbert, Fig. 3, component 44, Server automatically synchronizes object and all of its child objects to client.  Fig. 3 and paragraph [0082], FIG. 3 is a flow chart describing a process in which the server 12 automatically synchronizes an object and its "child objects"...  If the versions of the object and all child objects on the client 26 are not current with respect to those on the server 12, the object and all of its child objects are automatically synchronized with the server 12.  Gilbert, Fig. 16 and paragraph [0104].).
Gilbert does not explicitly teach
update a repository version of a particular user interface layout of the one or more user interface layouts responsive to one or more edits received from the client via the authoring interface provided via the connection to edit the particular user interface layout;
However, Krishnaswamy teaches
update a repository version of a particular user interface layout of the one or more user interface layouts responsive to one or more edits received from the client via the authoring interface provided via the connection to edit the particular user interface layout(Krishnaswamy, US 11210459,fig. 7C and fig. 8B,  and column 5, line 62 to column 6, line 25, a computer system comprises a server, which is configured to display a first graphical user interface to a first client, wherein the first graphical user interface comprises a check-out element configured for a check-out input related to a file and a check-in element configured for a check-in input related to the file, wherein the file comprises at least one spreadsheet, wherein the spreadsheet comprises at least one row, wherein the at least one row comprises a statement cell comprising a statement, a data type cell comprising a data type identifier, and a logic cell comprising a logic; in response to receiving the check-out input from the first client, check-out the file such that the file cannot be modified by a second client until the server receives the check-in input from the first client; receive from the first client, a write request associated with the checked-out file and a write input associated with the write request; modify at least one of the statement, the data type identifier, or the logic based on the write request and the write input from the first client;generate a set of rendering instructions corresponding to a second graphical user interface based on the spreadsheet such that the second graphical user interface comprises a label and an input element, wherein the label comprises the statement as modified, wherein the input element is configured for an input based on the data type identifier as modified; and transmit the set of rendering instructions to a computing device associated with a third client, whereby the set of rendering instructions causes the computing device associated with the third client to display the second graphical user interface.  Column 42, line 11 to 50, FIG. 7C shows a graphical user interface dynamically rendered based on the spreadsheets illustrated in FIGS. 7A-B. As illustrated in FIG. 7A, the parent spreadsheet comprises of data needed to dynamically generate a GUI. );
	It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Krishnaswamy into Gilbert's to display a first graphical user interface to a first client by a server. The server receives a modification request associated with a file that is checked-out and a modification input associated with the modification request. The server modifies a statement, a data type identifier or a logic. A set of rendering instructions is generated corresponding to a second graphical user interface based on rows of a spreadsheet after the spreadsheet is modified by the server such that the interface comprises labels and input elements. The server transmits a set of rendering instructions to a third client. The set of instructions causes the third client to display the second graphical interface when the set of rendering instructions is executed by the third client.as suggested by Krishnaswamy (See abstract and summary).
The Office would like to use prior art Jann to back up Gilbert and Krishnaswamy to further teach limitation
one or more user interface layouts(Jann, paragraph [0052], In some implementations, the user can personalize the layout and placement of one or more cards (e.g., the cards 122a-i) included in a UI of an overview page (e.g., the overview page 120) and the display of content included in each card. The personalization can enhance the workplace productivity of the user.  Paragraph [0053], FIG. 1E is an illustration showing an example object page (object page 124) displayed in the shell main container 104. An object page can be a floor-plan used to represent objects in a UI. An object page can be used to display, create, or edit an object. An object can represent a business entity (e.g., a customer, a sales order, a product, an account, etc.). Enterprise applications that reflect a specific scenario (e.g., a sales order, am account status) can be bundled using an object. The object page can include a header area 126, a navigation area 128, a content area 130, and, in some implementations, a footer toolbar (e.g., footer toolbar 132 as shown in FIG. 1F). In some implementations, the footer toolbar can appear to float over the content displayed in the object page 124. For example, referring to FIG. 1C, a user can select the tile 114f and an object page can be displayed to the user.);15 
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Jann into Gilbert and Krishnaswamy 's to present system for the personalized set of applications for a user in a computing system hosting multiple applications.  The user interface element initiates a dialog for adding and removing the application, and hence ensures maintaining the absolute relevance to the users, and allows the user to scroll content and visualize the content, which are not fitting in the card view as suggested by Gilbert (See abstract and summary).
Claim 22 is rejected for the reasons set forth hereinabove for claim 21, Gilbert, Krishnaswamy and Jann teach the system of claim 21, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
send another notification via the connection to the client indicating that the client has been synchronized with the updated repository version of the particular user interface layout(Gilbert, paragraph [0110], The screenshot of FIG. 20 is taken after synchronization. A cylinder on Course 7 indicates that User 2 now has all of the updated course materials.  Paragraph [0012], a messaging module configured to send and receive course-related event messages to and from the server.  Gilbert, Fig. 16 and paragraph [0104].  Krishnaswamy, column 42, line 11 to 50.).  
Claim 23 is rejected for the reasons set forth hereinabove for claim 21, Gilbert, Krishnaswamy and Jann teach the system of claim 21, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
cause a representation of the repository version of the particular user interface layout to be displayed via the authoring interface(Gilbert, paragraph [0105], Each object preferably has a unique OID, or object identifier. The version status for each object is preferably maintained by a counter that increments its count by one each time a new version of the object is checked into the server 12.  Fig. 23, Name, New module 2, Version Number 1. Fig. 23, New course 4, Version Number 0.); and 
cause the representation of the repository version of the particular user interface layout to be rendered at another device(Gilbert, paragraph [0070-0072], In a preferred embodiment, the clients 26 include authoring modules 25 for authoring, creating and modifying the content stored in the content database 14. FIG. 1 shows two authoring clients 26A and 26B. However, skilled artisans will appreciate that the system 10 can include any number of authoring clients 26. Each authoring module 25 preferably includes a user interface module 27 and a messaging module 29. In the illustrated embodiment, the client 26A comprises an authoring module 25A that includes a user interface module 27A and a messaging module 29A. Likewise, the client 26B comprises an authoring module 25B that includes a user interface module 27B and a messaging module 29B. In contrast to the clients 26, the clients 23 may be more appropriate for use by students who wish to access the content from the content database 14 and who are not involved in authoring the content.).  
Claim 24 is rejected for the reasons set forth hereinabove for claim 21, Gilbert, Krishnaswamy and Jann teach the system of claim 21, 
wherein the client-side version of the particular user interface layout comprises one or more additional edits to the particular user interface layout that are applied between disconnection and reconnection of the connection(Gilbert, fig. 16 and paragraph [0104-0105], In a step 224, the author disconnects the client 26 from the server. In some cases, this step entails disconnecting the client 26 from the network. In a step 225, the author modifies the content object on the client 26 while disconnected from the server 12. The author may, for example, edit the content object or remove particular child content objects. In a step 226, the author reconnects the client 26 to the server 12. In a step 227, the server synchronizes with the client 26. In one embodiment, this step entails the server 12 running a diff procedure to determine the differences between the server's version of the content object and the version on the client 26.   Jann, fig. 1J and paragraph [0068-0069], The timeline 174 can be used for collaborative communications. The timeline 174 can be configured in multiple different ways depending on use case implementations. For example, the timeline 174 can provide information about changes of an object or about events related to an object. The timeline 174 can provide information about generated entries (e.g., value XY changed from A to B) or about manual entries (e.g., comments from an individual). In some implementations, the latest entry is at the top of a list displayed by a timeline. In some implementations, the timeline 174 can be displayed along with a business object. In some cases, the timeline 174 can be displayed to the right of the business object.  Paragraph [0094], Data synchronization between the server and the local device has two directions: changes made on the device (for example, new, updated, and deleted records) are sent to the back end during flush operations and data changes on the back-end server (for example, changes by other users or by the same user as a consequence of its previous flush) are downloaded to the device during refresh operations. The offline SDK provides these two methods as separate operations (flush and refresh), so the application has the flexibility to implement the optimal data synchronization strategy.  Paragraph [0139], In some implementations, the at least one application is enabled for offline use as a prepackaged application built for at least one mobile platform. In some implementations, the offline datastore is synchronized to the online datastore, in response to detecting network connectivity for the device.) 
Claim 25 is rejected for the reasons set forth hereinabove for claim 21, Gilbert, Krishnaswamy and Jann teach the system of claim 21, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
in response to a determination that a development phase is complete, archive the synchronized updated repository version(Gilbert, paragraph [0081],  While the project is closed, the project content preferably remains saved within the author's client database 28. Paragraph [0085-0086], In many cases, the information in the content database 14 (FIG. 1) will be changed during a particular author's session on the system 10. This occurs when the author, other authors, organizational administrators, or super administrators "check-in" new or revised content into the database 14. If the newly checked-in content is relevant to the content in use (i.e., content that has been downloaded but not checked-out) by the author, the system 10 informs the author of the new content and provides synchronization options. Some examples of this follow. Gilbert, Fig. 16 and paragraph [0104].  Krishnaswamy, column 42, line 11 to 50. ).  
Claim 26 is rejected for the reasons set forth hereinabove for claim 21, Gilbert, Krishnaswamy and Jann teach the system of claim 21, wherein to synchronize the client-side version with the updated repository version, the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
detect one or more conflicts between the client-side version with the updated repository version(Jann, paragraph [0114], There are certain recommendations for a OData services that will make the overall offline experience of a application better. For example, entity types that can be changed by the client application should support ETags. This way the OData producer can detect requests for changes on stale data and return an error to the client (for example, Conflict detection).  Gilbert, fig. 7 and paragraph [0089], In a step 84, the server 12 sends the author an indication that the new course object has been checked in. In some embodiments, this step entails sending the author a text message indicating that the new course has been checked in.  Gilbert, Fig. 16 and paragraph [0104].  Krishnaswamy, column 42, line 11 to 50.); and 
resolve the one or more conflicts according to a conflict resolution(Jann, paragraph [0085], The synchronization between the offline stores and the back-end server is explicitly triggered by the FIORI application 310. The plugin provides a flush method to send modifications to the OData producer, and a refresh method to refresh the whole store or a subset of it. The local platform can be used to implement scenarios with no front-end server. Paragraph [0089], Any number of offline stores can be generated during a first launch of an application. The offline store generation is typically performed using a network connection and successful authentication in order to connect to the back-end server 330. At a later time, a flush operation and a refresh operation can be performed in an asynchronous fashion at the convenience of the user.  Paragraph [0094], Data synchronization between the server and the local device.  Gilbert, fig. 7 and paragraph [0089], In a step 86, the author requests and has performed a synchronization of the new course object.).
As per claim 27, this is the method claim to system claim 21. Therefore, it is rejected for the same reasons as above.
As per claim 28, this is the method claim to system claim 22. Therefore, it is rejected for the same reasons as above.
As per claim 29, this is the method claim to system claim 23. Therefore, it is rejected for the same reasons as above.
As per claim 30, this is the method claim to system claim 24. Therefore, it is rejected for the same reasons as above.
As per claim 31, this is the method claim to system claim 25. Therefore, it is –rejected for the same reasons as above.
As per claim 32, this is the method claim to system claim 26. Therefore, it is rejected for the same reasons as above.
Claim 33 is rejected for the reasons set forth hereinabove for claim 27, Gilbert, Krishnaswamy and Jann teach the method of claim 27, further comprising: 
receiving a request to store a custom version of the particular user interface layout based on the client-side version(Gilbert, paragraph [0089], FIG. 8 is a flow chart of a process in which an object is checked-out during an author's session. In a step 90, an author logs into the server 12 from a client 26. In a step 92, the author checks-in a course including a given object.); and 
storing the custom version of the particular user interface layout to a data store(Gilbert, paragraph [0088], In preferred embodiments, when an object (either alone or as a group) is edited, the previous version of the object is not deleted from the server 12. The modified object is saved as a new version of the object in the server 12. Saving successive iterations of an object advantageously permits authors to "roll-back" to a previous version of the object, in which case the most current version of the object is replaced with a previous version. Also, if an author checks-out an object from the server 12, the author can subsequently perform an "undo check-out," in which the server 12 is instructed to roll-back to the version of the object prior to the check-out.).  
As per claim 34, this is the medium claim to system claim 21. Therefore, it is rejected for the same reasons as above.
As per claim 35, this is the medium claim to system claim 22. Therefore, it is rejected for the same reasons as above.
As per claim 36, this is the medium claim to system claim 23. Therefore, it is rejected for the same reasons as above.
As per claim 37, this is the medium claim to system claim 24. Therefore, it is rejected for the same reasons as above.
As per claim 38, this is the medium claim to system claim 25. Therefore, it is rejected for the same reasons as above.
As per claim 39, this is the medium claim to system claim 26. Therefore, it is rejected for the same reasons as above.
As per claim 40, this is the medium claim to method claim 33. Therefore, it is rejected for the same reasons as above.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199